Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 20 are presented for examination wherein claims 16, and 18 are amended. Claims 1 - 20 are rejected.
                                    Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 9/03/2021 was filed after the mailing date of the original claims.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d).
The certified copy has been filed in parent Application No. GB 1801488.6, filed on 1/30/2018.
Response
The examiner withdraws rejections on 35 USC 112 (mailed on 1/13/21).
The claims 1-20 recite using generic components to perform conventional computer activities in the course of performing the recited abstract ideas and do not provide practical applications of the abstract ideas. 
Applicant argues that “independent claims 1 and 8 are not directed to an abstract idea because they each recite physical, tangible vehicle-related components and architecture”; the examiner respectfully submits that this particular answer is still not sufficient to overcome 35 USC 101 on claiming an abstract idea.
For prior art rejections on claims 1-20, (Prior art of Huang Paragraph [0002], "When one or more clients transmit multiple messages to a server within a short period of time, the server may not be able to handle the service load due to limited processing capability of the server", this paragraph already implies applicant’s argument “no service request” (because a server simple performs a service and “request messages being less than or equal to a predetermined threshold time” – normally, “a predetermined threshold time” is also a default time defined by a specific manufacturer).
	Additional opinion about claiming “an abstract idea without significant more” is shown below:
Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
the claimed invention is directed to a data communication between a sender and a receiver without significantly more. The claim(s) recite(s) steps using a timer to determine a response time measuring against a threshold requirement. This judicial exception is not integrated into a practical application because the result is only an output signal indicating a request signal is responded within a predetermined threshold period. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no practical application is claimed.
Claim 1 is a method claim includes the steps of initiating, determining and outputting a control signal. (thus the claim is to a process Step 1: yes).
Step 2A Prong One: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the following elements in claim 1 including: initiating, determining and Outputting a control signal enabling the requested service to be performed are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of initiating, determining and Outputting a control signal enabling the requested  service to be performed", as drafted, is a process that, under its broadest reasonable interpretation, covers performance  of  the limitation in the mind but  for  the  recitation of generic  computer components. There is nothing in the claim element that precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements includes service-oriented architecture, first and second controller, where the first controller initiate the timing and receiving data message from second controller, and service-oriented architecture to perform "outputting a control signal enabling  the requested service to be performed" step. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it do not impose  any meaningful  limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible.
Dependent claims 2-7 include the steps of "outputting a control signal" (Claims 2-5 and 7), "determining if a third data message.is received" (claim 5), and "sending a response message" (Claim 6), (thus the claims are directed to a process).
Step 2A Prong One: Claims 2-7 depend on claim 1 and recite the limitation of "outputting a control signal" (Claims 2, 5 and 7), "determining" (claim 5) and "sending a response message" (Claim 6). These claims recite an abstract idea which is directed to mental process.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the  claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 2-7 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as discussed in Step 2A Prong Two. The   additional limitations recited in the dependent claims 2-7 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7 are not patent eligible. Accordingly, claims 1-7 and 18-20 are patent ineligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 8 is an apparatus claim "controller" that perform the steps of measure, request, receive, determining and outputting a control signal. (thus the claim is directed to an apparatus Step 1: yes).
Step 2A Prong One: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception because the following elements in claim 8 including controller that performing measure, request,  receive, determine and output a control  signal  ;:  mental process steps. The identified claim limitation(s) that recite(s) an abstract    idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of measure, request, receive, determine and output a control signal,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance  of the  limitation in the mind but for the  recitation of controller  (processor)/  generic computer components.  That is nothing in the claim element  precludes the  step from  practically being performed in the mind. If a claim limitation, under its  broadest  reasonable  interpretation, covers performance  of the  limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. In
particular, the claim only recites additional elements  of controller that process "based on the  first  period of time being less than or equal to the first predetermined threshold time period" to perform "output configured to output a control signal enabling the requested service to be performed" step. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to a mount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application amounts to no more than mere instructions to apply the exception using controller (processor)/a  generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 8 is not patent eligible.
Dependent claims 9-17 include the steps of "request for data", "output a control signal" (Claims 9-11, 14-15), "determine if a third data message" and "output the control signal" (Claim 12), "identify", "determine if the data message is received"  (Claim 13 ), "receive", "measure", "determine" and "output the first request" and "output a control signal" (claim 16) (thus the claims are to a process).
Step 2A Prong One: Claims 9-17 depend on claim 8 and recite the limitation of "request  for data", "output a control signal" (Claims 9-11, 14-15), "determine if a  third data message" and "output  the control signal" (Claim 12), "identify", "determine if the data message is received" (Claim 13 ), "receive", "measure", "determine" and "output the first request" and "output a control signal" (claim 16). These claims recite an abstract idea which is directed to mental process.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims includes first and second controller, and processor, where the first and second controller perform the steps of requesting service and sending/receiving data, and the  processor  determine if the first period of time is less than or equal to a first threshold,  which is generic computer component  that perform basic computer functions. These claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 9-17 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as discussed in Step 2A Prong Two. The additional limitations recited in the dependent claims 9-17 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 9-17 are not patent eligible. Hence, claims 1-20 are patent ineligible.




Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to  AIA 35 U.S.C. 102 and 103 (or as subject to pre-Al A 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A pa tent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth ins ectio n 102, if the differences between the claimed invention and the prior a rt are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galula (US Patent Publication No. 20170013005) in view of Huang (US Patent Publication No. 20180077078).
Since there is no practical application is claimed; amended claim 16 is merely shown a generic communication Between related parties. Same 35 USC 103 rejections for claims 1-20 are repeated as in a Non-Final Office Action mailed on 1/13/2021.
Conclusion
Claims 1-20 are still rejected. Applicant's arguments are unpersuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662